10

A

Le

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:20-cr-00035-JFW Document1 Filed 01/16/20 Page1of27 Page ID#1

=
eS ees
sy oc
. e er “|
\ _ ae 3
\ p Ge a
\ + ov TE
op }
Ag a
% -<
c —_
\ x y°
\ wt «2
\ 2 oA
\ : en
at

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

October 2019 Grand Jury

OH KAR AR ARP
< i £ e.3 ry &-% f a pep :
UNITED STATES OF AMERICA, CdR bb G TUDUS 5 - (FU )

Plaintiff, INDICTMENT
Vv. [18 U.S.C. § 1001 (a) (1):
Falsifying Material Facts; 18
MITCHELL ENGLANDER, U.S.C. § 1001(a) (2): Making False
Statements; 18 U.S.C.
Defendant. § 1512(b) (3): Tampering with a

Witness, Victim, or Informant and
Obstruction of Justice]

 

 

 

 

The Grand Jury charges:
INTRODUCTORY ALLEGATIONS
At times relevant to this Indictment:

Pisce THE CORRUPTION INVESTIGATION INTO THE LOS ANGELES CITY COUNCIL

 

1. The Federal Bureau of Investigation (“FBI”) in Los Angeles
and the United States Attorney’s Office (“USAO”) for the Central
District of California were conducting a federal criminal
investigation into public corruption throughout the City of Los
Angeles (the “City”) related to multiple suspected “pay-to-play”
schemes (the “Federal Investigation”). The Federal Investigation

involved multiple City officials, developers, investors, consultants,

 
10
il
12
13
14
15
16
Wy
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:20-cr-00035-JFW Document 1 Filed 01/16/20 Page 2of27 Page ID#:2

lobbyists, and other close associates working in furtherance of the
potentially illegal schemes.

B, RELEVANT PERSONS AND ENTITIES

 

2. All legislative power in the City was vested in the City
Council and was exercised by ordinance, subject to a veto by the
Mayor. The City was split into fifteen City Council Districts
(“CD”’s), which covered different geographic areas. The City Council
was composed of members who were elected from each district. City
Councilmembers and their staff members were agents of the City of Los
Angeles, a government that received more than $10,000 per fiscal year
in funds from the United States in the form of grants, contracts,
subsidies, loans, guarantees, insurance, and other forms of federal
assistance.

3. Defendant MITCHELL ENGLANDER was the councilmember for CD
12 in the San Fernando Valley from 2011 until he resigned on December
31, 2018 with almost two years remaining on his term. Defendant
ENGLANDER served as the Council President Pro-Tempore and was on the
Planning and Land Use Management (“PLUM”) Committee until his
resignation from City Council in December 2018. While a
councilmember, defendant ENGLANDER also served on other various City
committees, including as the Chair of the Public Safety Committee,
and member of the Budget and Finance Committee. Defendant ENGLANDER
was also a reserve member of the Los Angeles Police Department.

4, Under the California Political Reform Act, Cal. Gov. Code
Sections 81000, et seq., every elected official and public employee
who made or influenced governmental decisions was required to submit
a Statement of Economic Interest, also known as the Form 700. The
Form 700 was filed annually in April for the previous year. The Form

2

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cr-00035-JFW Document1 Filed 01/16/20 Page 3of27 Page ID#:3

700 was designed to provide transparency and accountability,
including by: (1) providing the public with information about an
official’s personal financial interests to determine whether
officials were making decisions free from conflicts of interest; and
(2) reminding the public official of potential conflicts of interest
so the official could abstain from making or participating in
governmental decisions that would raise those conflicts of interest.

5. Businessperson A operated businesses in the City relating
to major development projects. Defendant ENGLANDER first met
Businessperson A in or around 2016. Businessperson A was seeking to
increase his business opportunities in the City. Among the ways
Businessperson A would accomplish this was to provide certain elected
and other public officials with cash payments, gambling chips, hotel
rooms, luxury outings, escort services, and expensive meals.

6. City Staffer A was City Councilmember A’s special assistant
from approximately June 2013 until approximately January 2018.

7. City Staffer B was a high-ranking staff member for
defendant ENGLANDER until approximately June 2017.

8. Lobbyist A and Lobbyist B were lobbyists registered with
the City. Lobbyist B was also a close associate of defendant
ENGLANDER.

9. Developer A was a real estate developer and architect in
the City who operated his own architectural, planning, and
development firm.

10. Developer B was the chief executive officer and owner of a
construction company in the City.

11. Confide was a company that provided an end-to-end encrypted
messaging application. On its website, Confide boasted that it “is

3

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cr-00035-JFW Document1 Filed 01/16/20 Page 4of27 Page ID#:4

known for its self-destructing messaging system that deletes messages
immediately after reading.”

Cc. BACKGROUND ON CITY PROCESSES

 

12. Within the City, large-scale development projects required
a series of applications and approvals prior to, during, and after
construction. These applications and approvals occurred in various
City departments, including the City Council, the PLUM Committee, the
Economic Development Committee, the Los Angeles Planning Department,
the Los Angeles Department of Building and Safety, the Area Planning
Commission, the City Planning Commission, and the Mayor’s Office.

13. Each part of the City approval process required official
actions by public officials. These included entitlements, variances,
general plan amendments, subsidies, incentives, public benefits,
scheduling agendas for the various committees, and overall approvals.
The process allowed for public hearings, feasibility studies,
environmental impact reports, and other steps in the life of
development projects.

14. Even for projects that were not going through the City
approval process, City officials could benefit, or take adverse
action against, a project by advocating for, pressuring, or seeking

to influence other City officials, departments, business owners, and

 

stakeholders.
D. FINANCIAL BENEFITS FROM BUSINESSPERSON A TO DEFENDANT ENGLANDER
AND OTHERS

June 2017 Las Vegas Trip

15. On or about June 1, 2017, defendant ENGLANDER traveled to
Las Vegas with, among others, Businessperson A, City Staffer A, City
Staffer B, Lobbyist A, and Developer A (the “June 2017 Las Vegas

4

 
10

ii

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cr-00035-JFW Document1 Filed 01/16/20 Page5of27 Page ID#:5

trip”). Businessperson A provided defendant ENGLANDER, City Staffer
A, City Staffer B, and others with hotel rooms at a resort and casino
(the “Resort and Casino”). Specifically, Businessperson A provided
them use of Businessperson A’s “comps,” which were hotel-provided
amenities ordinarily limited to VIP customers who, like
Businessperson A, were typically provided such status because of the
amount of money that customer had provided the hotel in the past and
in order to incentivize further business. Businessperson A also
provided the group transportation from the Las Vegas airport to the
Resort and Casino.

16. On or about June 1, 2017, defendant ENGLANDER accepted an
envelope containing $10,000 in cash from Businessperson A in the
Resort and Casino’s bathroom.

17. On or about June 1, 2017, Businessperson A, in front of the
group, provided defendant ENGLANDER and the rest of the group casino
chips with which to gamble. Businessperson A provided defendant
ENGLANDER approximately $1,000 in casino chips. After defendant
ENGLANDER finished gambling, he, in front of the group and in view of
the casino surveillance cameras, returned the casino chips to
Businessperson A.

18. On or about June 1, 2017, Businessperson A provided dinner
and drinks for defendant ENGLANDER, City Staffer A, City Staffer B,
Lobbyist A, Developer A, and others at a restaurant inside the Resort
and Casino. Businessperson A was charged approximately $2,481 for
the dinner and drinks for the group.

19. On or about the evening of June 1, 2017 and into the early
morning of June 2, 2017, defendant ENGLANDER, Businessperson A, City
Staffer A, City Staffer B, Lobbyist A, and Developer A took a

5

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cr-00035-JFW Document1 Filed 01/16/20 Page 6of27 Page ID#:6

limousine provided by the Resort and Casino to a nightclub at another
hotel (the “nightclub”). At the nightclub, Businessperson A paid
approximately $24,000 for bottle service and alcohol for defendant
ENGLANDER, Businessperson A, City Staffer A, City Staffer B, Lobbyist
A, Developer A, and others. Developer A paid another approximately
$10,000 for bottle service and alcohol for the group and others at
the nightclub.

20. After the group returned to the Resort and Casino in the
early morning of June 2, 2017, Businessperson A told defendant
ENGLANDER that Businessperson A was going to order female escorts for
the group to come to their hotel. When two escorts arrived to the
Resort and Casino, Businessperson A paid approximately $300-400 in
cash for their services and instructed one of the escorts to go to
defendant ENGLANDER’s hotel room to provide him with services.

21. On or about June 3, 2017, the day after the Las Vegas trip,
City Staffer B sent Businessperson A a text message thanking
Businessperson A for the enjoyable Las Vegas trip. The text message
stated nothing about City Staffer B or defendant ENGLANDER
reimbursing Businessperson A for any portion of the Las Vegas trip.

Palm Springs Event and Lunch

22. From on or about June 10 through June 12, 2017, defendant
ENGLANDER attended a golf tournament at the Morongo Casino Resort and
Spa in Palm Springs, California (the “Palm Springs event”). On or
about June 12, 2017, at the Palm Springs event, defendant ENGLANDER
accepted an envelope containing $5,000 in cash from Businessperson A
in a bathroom.

23. On June 19, 2017, approximately one week after the Palm
Springs event, defendant ENGLANDER, Businessperson A, and Developer B

6

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cr-00035-JFW Document1 Filed 01/16/20 Page 7 of 27 Page ID#:7

had lunch so that defendant ENGLANDER would introduce Businessperson
A and his company and product to Developer B.

24. After the lunch on June 19, 2017, Developer B sent
defendant ENGLANDER and Businessperson A an email thanking
Businessperson A for lunch and seeking to set up a further meeting
and “presentation” from Businessperson A.

E. THE INVESTIGATION OF BENEFITS RECEIVED BY DEFENDANT ENGLANDER

 

FROM BUSINESSPERSON A

 

25. Beginning on or about June 5, 2017, based on information
obtained in a judicially authorized intercepted phone call
referencing benefits received by public officials from Businessperson
A, the FBI and USAO began specifically investigating whether
Businessperson A had provided personal benefits to defendant
ENGLANDER, City Staffer A, Councilmember A, or City Staffer B, and
whether those public officials, including defendant ENGLANDER, had
accepted such personal benefits.

26. On July 11, 2017, the FBI contacted City Staffer B and
informed him that it sought a voluntary interview with him regarding
an ongoing investigation. On July 13, 2017, the FBI contacted City
Staffer B again and informed him that it sought a voluntary interview
with him regarding an ongoing investigation.

27. On July 19, 2017, the FBI and USAO interviewed
Businessperson A, with Businessperson A’s counsel present, regarding
the Federal Investigation, including the 2017 Las Vegas trip. On or
about August 10, 2017, Businessperson A began cooperating with the

FBI and USAO in the Federal Investigation.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cr-00035-JFW Document1 Filed 01/16/20 Page 8 of 27 Page |ID#:8

28. On August 16, 2017, the FBI and USAO interviewed City
Staffer B, with City Staffer B’s counsel present, regarding the
Federal Investigation, including the 2017 Las Vegas trip.

29. The Introductory Allegations are incorporated into each

count of this Indictment.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cr-00035-JFW Document1 Filed 01/16/20 Page 9of27 Page ID#:9

COUNT ONE
[18 U.S.C. § 1001 (a) (1) ]

A. SCHEME TO FALSIFY AND CONCEAL MATERIAL FACTS

 

30. From in or about August 2017, to on or about December 31,
2018, in Los Angeles County, within the Central District of
California, and elsewhere, in a matter within the jurisdiction of the
executive branch of the government of the United States, namely, the
USAO and FBI, defendant ENGLANDER knowingly and willfully falsified,
concealed, and covered up by trick, scheme, and device material
facts, namely that:

a. Defendant ENGLANDER had accepted from Businessperson A
items of value, such as cash payments, escort services, hotel rooms,
luxury outings, and expensive meals;

b. Defendant ENGLANDER had attempted to coordinate
statements he made to the FBI and USAO with Businessperson A; and

on Defendant ENGLANDER had counseled Businessperson A to
lie to and mislead the FBI and USAO.

B. OPERATION OF THE SCHEME

 

31. Defendant ENGLANDER carried out the trick, scheme, and
device, in substance, by conducting an obstruction and witness
tampering campaign in the following manner:

a. After learning about the Federal Investigation, in or
around August 2017, defendant ENGLANDER privately sent an encrypted
message to Businessperson A via Confide. Defendant ENGLANDER stated
in his message that he wanted to reimburse Businessperson A for
portions of the June 2017 Las Vegas trip.

b. After the FBI contacted defendant ENGLANDER on or
about September 1, 2017, to seek a voluntary interview with him

9

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cr-00035-JFW Document 1 Filed 01/16/20 Page 10o0f 27 Page ID#:10

regarding an ongoing investigation, defendant ENGLANDER sent a check
payable to Businessperson A that made it appear as if defendant
ENGLANDER had written the check to Businessperson A to reimburse him
for certain expenses related to their Las Vegas trip prior to the FBI
asking to interview defendant ENGLANDER and prior to the FBI
interviewing City Staffer B. On September 14, 2017, Businessperson A
received a FedEx package containing a $442 check (check number 4387)
from defendant ENGLANDER payable to Businessperson A that bore a date
of August 4, 2017. The package also contained a second S442 check
(check number 1095) from City Staffer B payable to Businessperson A,
which also bore a date of August 4, 2017. A note included in the
package from defendant ENGLANDER indicated the checks were for “Vegas
expenses.”

on On October 4, 2017, defendant ENGLANDER met
Businessperson A, who was acting at the direction of law enforcement,
for lunch in Downtown Los Angeles. During the lunch, defendant
ENGLANDER and Businessperson A discussed the June 2017 Las Vegas trip
and the Federal Investigation, including that Businessperson A had
been interviewed and their understanding that City Staffer A and City
Staffer B also had been interviewed by the FBI. Defendant ENGLANDER
told Businessperson A that he had an upcoming interview with the FBI;
he further stated that City Staffer B told defendant ENGLANDER to
tell the FBI that defendant ENGLANDER had received casino chips from
Businessperson A, but that defendant ENGLANDER had returned those
chips after gambling. Defendant ENGLANDER agreed to call
Businessperson A after defendant ENGLANDER’s interview with the FBI.

da. On October 19, 2017, defendant ENGLANDER, with defense
counsel present, was interviewed by the FBI and USAO regarding the

10

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cr-00035-JFW Document 1 Filed 01/16/20 Page 11of27 Page ID#11

Federal Investigation, including the 2017 Las Vegas trip and his
interactions with Businessperson A (the “first interview”).

Defendant ENGLANDER declined to have the FBI record the interview.
During this interview, after being advised it was a crime to lie to
the federal government, defendant ENGLANDER falsely stated on
multiple occasions that, other than his lawyers and his wife,
defendant ENGLANDER had not informed anyone, including Businessperson
A, about his upcoming interview with the FBI.

e. On January 31, 2018, Businessperson A, acting at the
direction of law enforcement, contacted defendant ENGLANDER via
Confide. Specifically, Businessperson A wrote: “Hi Councilman, I got
invite for your Feb/06th event, looking forward to seeing you, btw,
my attorney got call from FBI asking to follow up about the check.”
Defendant ENGLANDER responded: “Fantastic. See you then. I got a
call too. Very stupid. They are waiting [sic] their time with this.”

f. On January 31, 2018 and February 1, 2018, defendant
ENGLANDER and Businessperson A, who was acting at the direction of
law enforcement, discussed the Federal Investigation via Confide.
During this exchange, defendant ENGLANDER asked: “What exactly are
they asking?” After Businessperson A stated that the FBI was
interested in the Las Vegas reimbursement checks, Businessperson A
wrote: “If we talk about FBI stuff should [be] in person.” Defendant
ENGLANDER responded: “That’s why I suggested a different phone
number.” Defendant ENGLANDER then provided a different phone number,
and Businessperson A agreed to call that new phone number later that
evening.

g. On February 1, 2018, Businessperson A, acting at the
direction of law enforcement, left a voicemail message for defendant

11

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cr-00035-JFW Document1 Filed 01/16/20 Page 12o0f27 Page ID#12

ENGLANDER on the new phone number defendant ENGLANDER had provided to
Businessperson A.

h. Between February 2 and February 5, 2018, defendant
ENGLANDER and Businessperson A, who was acting at the direction of
law enforcement, exchanged messages via Confide. During this
exchange, they agreed to discuss the Federal Investigation at
defendant ENGLANDER’s fundraiser on February 6, 2018.

1. During the fundraiser on February 6, 2018, defendant
ENGLANDER and Businessperson A, who was acting at the direction of
law enforcement, had a private conversation during which they
discussed the Federal Investigation. During this conversation:

L. Defendant ENGLANDER instructed Businessperson A
to falsely inform the FBI that defendant ENGLANDER and Businessperson
A did not talk about their respective FBI interviews. Specifically,
defendant ENGLANDER told Businessperson A: “you and I have never had
a conversation. .. . They are going to ask.”

ii. Defendant ENGLANDER instructed Businessperson A
how to answer certain questions from the FBI, including: “you should
just say ‘TI don’t know.’”

iii. Defendant ENGLANDER instructed Businessperson A
to falsely state that defendant ENGLANDER had repeatedly attempted to
reimburse Businessperson A for defendant ENGLANDER’s hotel room and
dinner in Las Vegas.

iv. Defendant ENGLANDER told Businessperson A not to
tell the FBI anything about Businessperson A providing escort
services to defendant ENGLANDER. Specifically, regarding the
“massage lady,” defendant ENGLANDER instructed Businessperson A:
“Don’t say it. . . . Don’t mention. . . . No, no, don’t mention it.”

12

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

21

28

 

 

Case 2:20-cr-00035-JFW Document1 Filed 01/16/20 Page 13 0f27 Page ID#13

Vv. Defendant ENGLANDER agreed to meet Businessperson
A after defendant ENGLANDER’s FBI interview to discuss the interview.

j- On February 7, 2018, at approximately 8:24 a.m. and
10:10 a.m., prior to defendant ENGLANDER’s interview with the FBI
that day, defendant ENGLANDER attempted to call Businessperson A via
WhatsApp, an encrypted end-to-end messaging service that can also be
used for phone calls. In response, Businessperson A, at the
direction of law enforcement, sent a message via WhatsApp to
defendant ENGLANDER, writing: “sorry miss your call, but may not good
ideal [sic] talk on the phone.” Defendant ENGLANDER responded: “Just
a quick question.” Businessperson A then called defendant ENGLANDER
via WhatsApp. During the conversation, defendant ENGLANDER asked
Businessperson A whether Businessperson A had told the FBI about the
use of escorts during the June 2017 Las Vegas trip. Businessperson A
stated that he had not, to which defendant ENGLANDER responded:
“[T]hat’s what I wanted to confirm. . . . I appreciate it.”

k. On February 7, 2018, defendant ENGLANDER, with counsel
present, was interviewed by the FBI and the USAO regarding the
Federal Investigation, including the June 2017 Las Vegas trip and
interactions with Businessperson A (the “second interview”).
Defendant ENGLANDER declined to have the FBI record the interview.
During the interview, after being advised it was a crime to lie to
the federal government, defendant ENGLANDER made the following false
statements:

1. “Defendant ENGLANDER falsely stated on multiple
occasions that he was unaware that Businessperson A intended to

attend defendant ENGLANDER’s fundraiser the prior night.

13

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cr-00035-JFW Document 1 Filed 01/16/20 Page 14o0f27 Page |ID#:14

ii. Defendant ENGLANDER falsely stated that he and
Businessperson A did not discuss the FBI, the Federal Investigation,
or defendant ENGLANDER’s upcoming FBI interview during the
fundraiser.

iii. Defendant ENGLANDER falsely stated that he had
never been told the amount of money Businessperson A paid at the
nightclub for the bottle service and alcohol for the group during
their June 2017 Las Vegas trip.

iv. Defendant ENGLANDER falsely stated that
Businessperson A did not provide defendant ENGLANDER benefits other
than a hotel room, dinner, and beverage service during their June
2017 Las Vegas trip.

Vv. Defendant ENGLANDER falsely stated he had no
plans to discuss his FBI interview with anyone after it occurred.

1. From February 8 to February 12, 2018, defendant
ENGLANDER and Businessperson A, who was acting at the direction of
law enforcement, exchanged messages via Confide. Defendant
ENGLANDER, under the pretense of helping Businessperson A obtain
business, arranged for the two to meet on February 12, 2018. On
February 12, 2018, defendant ENGLANDER called Businessperson A to
change the time and location of their meeting set for that day.

m. On February 12, 2018, defendant ENGLANDER met with
Businessperson A in defendant ENGLANDER’s car in Downtown Los
Angeles. Once Businessperson A entered defendant ENGLANDER’s car,
defendant ENGLANDER told Businessperson A to “hold on,” and turned on
the stereo to play music at a very loud volume in an effort to
obstruct possible listening devices. Defendant ENGLANDER drove in
circles and did not go to any specific location. During this time,

14

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

271

28

 

 

Case 2:20-cr-00035-JFW Document1 Filed 01/16/20 Page 15of27 Page ID #:15

defendant ENGLANDER and Businessperson A discussed the Federal
Investigation and their FBI interviews. Among other things:

i. Defendant ENGLANDER stated he did not “want to be
out there in public” for their discussion.

ii. Defendant ENGLANDER repeatedly instructed
Businessperson A to lie to the FBI and tell the FBI that he and
Businessperson A did not have a conversation about their FBI
interviews. Specifically, defendant ENGLANDER told Businessperson A
that the FBI “asked if you and I ever talked at all about the meeting
with them. We never had a conversation.” Defendant ENGLANDER
further instructed Businessperson A regarding how to answer this
topic of the two meeting to discuss the FBI interviews: “We never
did, never did. . . . You don’t mention it at all.”

iii. Defendant ENGLANDER told Businessperson A what
questions the FBI would ask Businessperson A and how to answer them.
Specifically, defendant ENGLANDER stated, the FBI was going to “ask
‘Did I ever contact you about how much we needed to reimbursement
[sic].’ Just say, say, ‘I don’t remember. We were trying to get
together for a long time and he’s busy and I’m busy, blah, blah.’”

iv. Defendant ENGLANDER repeatedly instructed
Businessperson A how to respond to FBI questions about the use of
escorts during the June 2017 Las Vegas trip. Specifically, defendant
ENGLANDER instructed Businessperson A to falsely tell the FBI: “if

they check your phone records and called, just go, ‘I called just to

see how much money.’ .. . . Say, ‘I was so drunk I don’t remember
calling.’ .. . . Or, ‘I don’t remember, maybe I dialed the wrong
number, I don’t know, I don’t remember.’ ... . No, just say, ‘I

don’t remember.’”

15

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cr-00035-JFW Document1 Filed 01/16/20 Page 16o0f27 Page ID #16

Vv. Defendant ENGLANDER instructed Businessperson A
to lie about their use of Confide. Specifically, defendant ENGLANDER
instructed Businessperson A: “No, no, we never had discussions.
Nothing ever about Confide.”

vi. Defendant ENGLANDER instructed Businessperson A
to lie to the FBI about their conversation at the fundraiser.
Specifically, defendant ENGLANDER instructed Businessperson A to say
Businessperson A “shook my hand and said hello. That was it.”

vii. Defendant ENGLANDER instructed Businessperson A
that, if the FBI had checked their phone records regarding escort
services during the June 2017 Las Vegas trip, to falsely tell the
FBI: “‘No, I didn’t hire anybody.’”

viii. At the conclusion of the conversation,
defendant ENGLANDER agreed to introduce Businessperson A to defendant
ENGLANDER’s builder “friend,” and defendant ENGLANDER agreed to tour
Businessperson A’s showroom.

n. On or about April 2, 2018, defendant ENGLANDER
reported $1,202 worth of gifts/benefits on his Form 700 for the year
2017, but did not report, among other things, the $15,000 cash he
received from Businessperson A as a gift or benefit.

oO. On November 20, 2018, defendant ENGLANDER met with
Businessperson A, who was acting at the direction of law enforcement.
During this meeting, they discussed recent FBI actions regarding the
Federal Investigation. This discussion included:

i. When Businessperson A referred to “the cash” that
Businessperson A had provided to defendant ENGLANDER in the restroom
in Las Vegas on or about June 1, 2017, defendant ENGLANDER stated,
“I’m not going to say anything” to the FBI about it.

16

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cr-00035-JFW Document1 Filed 01/16/20 Page17of27 Page |ID#17

ii. Defendant ENGLANDER agreed that Businessperson A
should omit that they talked about the content of their FBI
interviews during their meeting that day and instead falsely state
the discussion was about defendant ENGLANDER’s new job.

Specifically, defendant ENGLANDER told Businessperson A: “They’ re
gonna say, ‘When was the last time you talked [with defendant
ENGLANDER] ?’” Businessperson A responded: “I tell them the truth, we
were eating lunch.” Defendant ENGLANDER then stated: “I get it, I
get it. Just catch up. .. . [A]bout the new job.”

p. On December 31, 2018, defendant ENGLANDER, with
defense counsel present, was interviewed by the FBI and USAO
regarding the Federal Investigation, including the June 2017 Las
Vegas trip and interactions with Businessperson A (the “third
interview”). Defendant ENGLANDER declined to have the FBI record the
interview. During the third interview, after being advised that
lying to the federal government was a crime, defendant ENGLANDER made
the following false statements:

i. When asked whether he received any benefits other
than casino chips (which he paid back), dinners, and a hotel room,
defendant ENGLANDER falsely responded, “Not that I recall.”

ii. Defendant ENGLANDER falsely stated that
Businessperson A never provided cash payments to defendant ENGLANDER.

iii. Defendant ENGLANDER falsely stated that he told
Businessperson A to “share everything, be transparent, and share
everything” with the FBI.

iv. Defendant ENGLANDER falsely stated that he could
not recall if he had ever used Confide at all or, if he had, with
whom he had used it.

17

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cr-00035-JFW Document1 Filed 01/16/20 Page 18o0f27 Page |ID#18

COUNT TWO
[18 U.S.C. § 1001 (a) (2) ]

32. On or about October 19, 2017, in Los Angeles County, within
the Central District of California, in a matter within the
jurisdiction of the executive branch of the government of the United
States, namely, the FBI and USAO, defendant MITCHELL ENGLANDER
knowingly and willfully made materially false statements and
representations to the FBI and USAO knowing that these statements and
representations were untrue. Specifically, on multiple occasions,
defendant ENGLANDER stated that, other than his lawyers and his wife,
defendant ENGLANDER had not informed anyone, including Businessperson
A, about his upcoming interview with the FBI. In fact, as defendant
ENGLANDER knew, on October 4, 2017, defendant ENGLANDER had
repeatedly informed Businessperson A about his upcoming interview

with the FBI.

18

 
10

11

12

13

14

15

16

L7

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cr-00035-JFW Document1 Filed 01/16/20 Page 19o0f27 Page ID#:19

COUNT THREE
[18 U.S.C. § 1512 (b) (3) ]

33. On or about February 6, 2018, in Los Angeles County, within
the Central District of California, defendant MITCHELL ENGLANDER,
knowingly and with the intent to hinder, delay, and prevent the
communication to law enforcement officers of information relating to
the commission and possible commission of Federal offenses, namely:
federal program bribery, in violation of Title 18, United States
Code, Section 666; mail and wire fraud, in violation of Title 18,
United States Code, Sections 1341 and 1343; and making false
statements, in violation of Title 18, United States Code, Section
1001, attempted to corruptly persuade Businessperson A by instructing
Businessperson A to provide false and misleading information and omit
relevant information during Businessperson A's interview with the FBI
and USAO, including, but not limited to, instructing Businessperson A
to:

a. falsely state that defendant ENGLANDER and
Businessperson A did not discuss the content of their FBI interviews
with each other;

b. falsely state that Businessperson A did not know
facts relevant to the Federal Investigation that Businessperson A in
fact knew;

on falsely state that defendant ENGLANDER had repeatedly
attempted to reimburse Businessperson A for defendant ENGLANDER’s
hotel room and dinner in Las Vegas; and

d. omit that defendant ENGLANDER and others had sought to
utilize and had utilized a female escort or “massage lady” during the
June 2017 Las Vegas trip.

19

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cr-00035-JFW Document 1 Filed 01/16/20 Page 20 of 27 Page ID #:20

COUNT FOUR

[18 U.S.C. § 1001 (a) (2) ]

34. On or about February 7, 2018, in Los Angeles County, within
the Central District of California, in a matter within the
jurisdiction of the executive branch of the government of the United
States, namely, the USAO and FBI, defendant MITCHELL ENGLANDER
knowingly and willfully made the following materially false
statements and representations to the FBI and USAO knowing that these
statements and representations were untrue:

a. Defendant ENGLANDER falsely stated that he was unaware
that Businessperson A intended to attend defendant ENGLANDER’ s
fundraiser the prior night. In fact, as defendant ENGLANDER knew, on
January 31, 2018 and February 5, 2018, via Confide conversations,
defendant ENGLANDER and Businessperson A had confirmed that
Businessperson A would attend the fundraiser. |

b. Defendant ENGLANDER falsely stated that he and
Businessperson A did not discuss, at the fundraiser or any other
time, the FBI, the Federal Investigation, or defendant ENGLANDER’ s
second interview. In fact, as defendant ENGLANDER knew, the day
prior to defendant ENGLANDER’s second interview, he and
Businessperson A had discussed the FBI, the Federal Investigation,
and defendant ENGLANDER’s second interview, including what questions
to expect, what to say, and what not to say during upcoming FBI
interviews. Moreover, immediately prior to defendant ENGLANDER’ s
interview that day, defendant ENGLANDER reached out to Businessperson
A and spoke about the FBI and USAO interviews.

Cc. Defendant ENGLANDER falsely stated that he had never

been told by Businessperson A the amount of money Businessperson A

20

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cr-00035-JFW Document1 Filed 01/16/20 Page 210f27 Page ID#:21

paid at the nightclub for the bottle service and alcohol for the
group during their June 2017 Las Vegas trip. In fact, as defendant
ENGLANDER knew, the day prior to defendant ENGLANDER’s second
interview, Businessperson A told defendant ENGLANDER that he had
spent between approximately $20,000 and $25,000 at the nightclub for
the group.

d. Defendant ENGLANDER falsely stated that Businessperson
A did not provide defendant ENGLANDER benefits other than a hotel
room, dinner, and beverage service during their Las Vegas trip. In
fact, as defendant ENGLANDER knew, Businessperson A did provide
defendant ENGLANDER with the services of a female escort or “massage
lady” during their Las Vegas trip and, the day prior to defendant
ENGLANDER’s second interview, the two had repeatedly discussed that
topic. Moreover, immediately prior to defendant ENGLANDER’ s
interview that day, defendant ENGLANDER reached out to Businessperson
A and spoke about escorts.

e. Defendant ENGLANDER falsely stated that he
did not instruct anyone, including Businessperson A, what to say to
the FBI. In fact, as defendant ENGLANDER knew, the day prior to
defendant ENGLANDER’s second interview, he told Businessperson A,
what questions to expect, what to say, and what not to say during
upcoming FBI interviews.

f. Defendant ENGLANDER falsely stated that, other than
his lawyers and his wife, he had not informed anyone about his second
interview. In fact, as defendant ENGLANDER knew, on February 6,
2018, defendant ENGLANDER had repeatedly informed Businessperson A

about defendant ENGLANDER’s second interview.

21

 
10

ii

12

13

14

15

16

L7

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cr-00035-JFW Document1 Filed 01/16/20 Page 22 of 27 Page ID #:22

g. Defendant ENGLANDER falsely stated that had no plans
to discuss his second interview with anyone after it occurred. In
fact, as defendant ENGLANDER knew, the day prior to defendant
ENGLANDER’s second interview, he planned to meet with Businessperson
A to discuss defendant ENGLANDER’s second interview after it

occurred.

22

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cr-00035-JFW Document1 Filed 01/16/20 Page 23 0f 27 Page ID#:23

COUNT FIVE
[18 U.S.C. § 1512 (b) (3) ]

35. On or about February 12, 2018, in Los Angeles County,
within the Central District of California, defendant MITCHELL
ENGLANDER, knowingly and with the intent to hinder, delay, and
prevent the communication to law enforcement officers of information
relating to the commission and possible commission of Federal
offenses, namely: federal program bribery, in violation of Title 18,
United States Code, Section 666; mail and wire fraud, in violation of
Title 18, United States Code, Sections 1341 and 1343; and making
false statements, in violation of Title 18, United States Code,
Section 1001, attempted to corruptly persuade Businessperson A to
provide false and misleading information and omit relevant
information during Businessperson A’s interview with the FBI and
USAO, including, but not limited to, instructing Businessperson A to:

a. falsely state that defendant ENGLANDER and
Businessperson A did not discuss the content of their FBI interviews
with each other;

b. falsely state that defendant ENGLANDER had repeatedly
attempted to reimburse Businessperson A for defendant ENGLANDER’ s
hotel room and dinner in Las Vegas;

c. falsely state that Businessperson A did “not remember”
relevant facts that Businessperson A in fact remembered;

d. falsely state the circumstances around Businessperson
A providing the services of a female escort or “massage lady” to
defendant ENGLANDER and others during the June 2017 Las Vegas trip;
and

e. omit any information about their use of Confide.

23

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cr-00035-JFW Document 1 Filed 01/16/20 Page 24o0f 27 Page ID #:24

COUNT SIX
[18 U.S.C. § 1512 (b) (3) ]

36. On or about November 20, 2018, in Los Angeles County,
within the Central District of California, defendant MITCHELL
ENGLANDER, knowingly and with the intent to hinder, delay, and
prevent the communication to law enforcement officers of information
relating to the commission and possible commission of Federal
offenses, namely, federal program bribery, in violation of Title 18,
United States Code, Section 666; mail and wire fraud, in violation of
Title 18, United States Code, Sections 1341 and 1343; and making
false statements, in violation of Title 18, United States Code,
Section 1001, attempted to corruptly persuade Businessperson A by
encouraging Businessperson A to provide false and misleading
information and omit relevant information during Businessperson A's
interview with the USAO and FBI, including, but not limited to, by
agreeing that Businessperson A should:

a. omit that defendant ENGLANDER had ever received cash
from Businessperson A; and

b. falsely state that defendant ENGLANDER and
Businessperson A had not discussed the FBI during their meeting that

day.

24

 
10

11

12

13

14

15

16

L7

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cr-00035-JFW Document1 Filed 01/16/20 Page 25 of 27 Page ID#:25

COUNT SEVEN
[18 U.S.C. § 1001 (a) (2) ]

37. On or about December 31, 2018, in Los Angeles County,
within the Central District of California, in a matter within the
jurisdiction of the executive branch of the government of the United
States, namely, the USAO and FBI, defendant ENGLANDER knowingly and
willfully made the following materially false statements and
representations to the FBI and USAO knowing that these statements and
representations were untrue:

a. When asked whether he received any benefits other than
casino chips (which he paid back), dinners, and a hotel room,
defendant ENGLANDER falsely responded, “Not that I recall.” In fact,
as defendant ENGLANDER knew, Businessperson A did provide defendant
ENGLANDER with the services of a female escort or “massage lady” and
$10,000 in cash during the 2017 Las Vegas trip. Moreover, the two
had several conversations about the “massage lady” Businessperson A
provided during the 2017 Las Vegas trip.

b. When asked whether Businessperson A ever provided cash
or payments to him, defendant ENGLANDER falsely stated, “Not that I
recall” and that “it would be something I would reject.” In fact, as
defendant ENGLANDER knew, Businessperson A provided defendant
ENGLANDER $10,000 cash in a bathroom during the June 2017 Las Vegas
trip and $5,000 cash in a bathroom at the Palm Springs event for a
total of $15,000 in 2017.

c. Defendant ENGLANDER falsely stated that, during his
November 20, 2018 meeting with Businessperson A, he told
Businessperson A to “share everything, be transparent, and share
everything” with the FBI. In fact, as defendant ENGLANDER knew, he

25

 
10

ii

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cr-00035-JFW Document 1 Filed 01/16/20 Page 26 of 27 Page ID #:26

did not provide such instructions and, instead, repeatedly agreed
that Businessperson A should omit certain information.

d. When asked with whom he communicated using Confide,
defendant ENGLANDER falsely stated “I do not remember” and he was
“not sure if I ever used Confide.” In fact, as defendant ENGLANDER
knew, he had Confide registered to him on his phone at the time of
the third interview and had recently used Confide to discuss relevant
///

///
///
///
///
///
///
///
///
///
///
///
///
///
///
///
///
///
///
///

///
26

 
10

Lal

L2

L3

14

LS

16

17

18

19

20

21

22

23

24

20

26

27

28

 

 

Case 2:20-cr-00035-JFW Document1 Filed 01/16/20 Page 27 of 27 Page ID#:27

matters with Businessperson A and Lobbyist B. Moreover, on February
12, 2018, defendant ENGLANDER had instructed Businessperson A to lie

to the FBI about their use of Confide.

A TRUE BILL

/é/

Foreperson

NICOLA T. HANNA
United States Attorney

Boamebon Age :

BRANDON D. FOX
Assistant United States Attorney
Chief, Criminal Division

MACK E. JENKINS

Assistant United States Attorney

Chief, Public Corruption and
Civil Rights Section

VERONICA DRAGALIN

Assistant United States Attorney

Public Corruption and Civil
Rights Section

MELISSA MILLS

Assistant United States Attorney

Public Corruption and Civil
Rights Secilon

27

 
